DETAILED ACTION

The instant application having application No 17/010821 filed on 09/02/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 6 or 7 or 9 or 12 or 13 or 14 or 15 or 16 or 17 or 18 is incorporated into the independent claim 1.
The claims 4-5 are have the conditional limitation “when the video camera is connected to or removed from the video port”, “when a successful communication link”, “when the signal quality drops below a threshold”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.
    	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 8, 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LI et al. (U.S. 20200109954, Apr. 9, 2020) in view of Brudnak (U.S. 20190058853, Feb. 21, 2019).
 Regarding Claim 1, LI discloses a gateway device, comprising a wireless communication interface for communicating with a cellular network through a two-way radio link(page 12-13, par(0338), line 1-10, the communication unit support two-way communications (e.g., between the vehicle and the remote server) via wireless links, such as wireless links and  with high data rates); 
a set of one or more video ports (page 1, par (0005), line 1-5, video data of the surrounding environment, or location data of the vehicle collected by the multiple sensors), each video port for connecting to a video camera through a wired connection (page 31, par (0474), line 5-10, any suitable communication can be used, such as wired communication or wireless communication); 
a processing unit for receiving a selection of a video port and an identification of a set of one or more destination devices to receive a live video stream (page 15, par (0356), line 1-10, the video data comprise live video that is being collected by the UAVs, the live video broadcasted over one or more channels, the video data and video provided from a first person view (FPV)); 
encoding the raw video into a compressed video stream(page 19, par (0383), line 1-10, When a camera with an acquisition rate is used in combination with the lidars to collect data, data compression methods employed to compress lidar data and image data, the compressed data can be efficiently transmitted); and livestreaming the compressed video stream to the set of destinations devices through the wireless communication interface (page 19, par (0383), line 1-10, when a camera with an acquisition rate of is used in combination with the lidars to collect data, data compression methods employed to compress lidar data and image data, the compressed data can be efficiently transmitted, over the network to the remote servers for further processing, such as map generation(wherein the video stream set of destination for map generation)).
LI discloses all aspects of the claimed invention, except receiving, through the video port, raw video being recorded by a video camera connected to the video port.
Brudnak is the same field of invention teaches receiving, through the video port, raw video being recorded by a video camera connected to the video port (page 2, par (0030), line 1-10, a digital camera is mounted on UGV and collects images of a vehicle environment in a direction of movement of the vehicle, and this raw video is passed to a predictive display (PD) module that is preferably co-located with the OCU (receiving through the video port)).
LI and Brudnak are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the raw video being recorded by a video camera connected to the video port the teaching of LI to include the raw video is passed to a predictive display (PD) module that is preferably co-located with the OCU the teaching of Brudnak 
Regarding Claim 2, LI discloses the processing unit is further for encrypting the compressed video stream prior to the livestreaming of the compressed video stream (page 19, par (0383), line 1-10, When a camera with an acquisition rate is used in combination with the lidars to collect data, data compression methods employed to compress lidar data and image data, the compressed data can be efficiently transmitted).
Regarding Claim 3, LI discloses a display, wherein the processing unit is for displaying(page 19, par (0383), line 1-10, When a camera with an acquisition rate is used in combination with the lidars to collect data, data compression methods employed to compress lidar data and image data, the compressed data can be efficiently transmitted), on the display of the gateway device, a timestamped status of a start of the livestreaming(page 15, par (0356), line 1-10, the video data comprise live video that is being collected by the UAVs, the live video broadcasted over one or more channels); and displaying, on the display of the gateway device, a timestamped status of an end of the livestreaming(page 15, par (0356), line 1-10, the video data comprise live video that is being collected by the UAVs, the live video broadcasted over one or more channels, the video data and video provided from a first person view (FPV)).
Regarding Claim 4, LI discloses a display, wherein the processing unit is for receiving a signal when the video camera is connected to or removed from the video port; and displaying, on the display of the gateway device, a timestamped status of the (page 26, par (0432), line 1-10, timestamp information associated with image data collected by the lidar sensor and cameras, position information captured by the GPS sensors can also be packetized via the packaging module and transmitted to the cloud server).
Regarding Claim 5, LI discloses a display, wherein the processing unit is for displaying, on the display of the gateway device, a timestamped status when a successful communication link is established between the gateway device and the cellular network(page 26, par (0432), line 1-10, timestamp information associated with image data collected by the lidar sensor and cameras, position information captured by the GPS sensors can also be packetized via the packaging module and transmitted to the cloud server); and displaying, on the display of the gateway device, a timestamped status of a signal quality of the communication link when the signal quality drops below a threshold(page 25, par(0430), line 1-10, determined to fall below a threshold based upon image data collected by the vision sensors, the data from the vision sensors deemed unreliable, and may not be used in the sensor fusion).
Regarding Claim 8, LI discloses the wireless communication interface is a first wireless communication interface, the gateway device further comprising a second wireless communication interface for communicating with a set of one or more electronic devices of a local area network (LAN) through a two-way radio link(page 12-13, par(0338), line 1-10, the communication unit support two-way communications (e.g., between the vehicle and the remote server) via wireless links, such as wireless links and  with high data rates).
Claim 10, LI discloses the video ports comprise one or more of a high-definition multimedia interface (HDMI) port, a digital visual interface (DVI) port, a video graphics array (VGA) port, and a DisplayPort(page 13, par (0340), line 5-10, the one or more processors comprise a central processing unit (CPU), graphics processing unit (GPU), field-programmable gate array (FPGA), digital signal processor (DSP) and so forth).
Regarding Claim 11, LI discloses a set of one or more data ports, each data port for connecting to an electronic device through a wired connection (page 31, par (0474), line 5-10, any suitable communication can be used, such as wired communication or wireless communication).
LI discloses all aspects of the claimed invention, except wherein the processing unit is for receiving a selection of a data port and an identification of a destination device to receive a raw video data file; receiving, through the data port, a raw video data file from an electronic device connected to the data port; and transmitting the raw video data file to the destination device through the wireless communication interface without compressing the data file.
Brudnak is the same field of invention teaches wherein the processing unit is for receiving a selection of a data port and an identification of a destination device to receive a raw video data file; receiving, through the data port, a raw video data file from an electronic device connected to the data port(page 2, par (0030), line 1-10, a digital camera is mounted on UGV and collects images of a vehicle environment in a direction of movement of the vehicle, and this raw video is passed to a predictive display (PD) module that is preferably co-located with the OCU (receiving through the video port)); (page 2, par (0030), line 1-10, a digital camera is mounted on UGV and collects images of a vehicle environment in a direction of movement of the vehicle, and this raw video is passed to a predictive display (PD) wherein the raw data is without compressed data file)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Goodman et al. (US 20180128749, May 10, 2018) teaches Automated Optical Device Monitorng.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464